        Case 1:13-cv-02711-SHR Document 73 Filed 11/13/20 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


TYRONE SINGLETON,                    : Civ. No. 1:13-CV-02711
                                     :
               Plaintiff             :
                                     :
                   v.                :
                                     :
LAUREL HARRY, et al.,                :
                                     :
               Defendants.           : Judge Sylvia H. Rambo

                        MEMORANDUM AND ORDER

      In this civil rights action, Plaintiff Tyrone Singleton’s remaining claim alleges

that his procedural due process rights were violated when he was housed in solitary

confinement for more than one year without receiving a hearing. In September 2019,

Defendants filed a motion for summary judgment on that claim, arguing, as relevant

here, that (1) Mr. Singleton failed to exhaust his remedies; (2) Mr. Singleton cannot

prevail on the merits since he was not a pretrial detainee during the time in question;

(3) Mr. Singleton cannot recover compensatory damages because he failed to plead

physical injury in accordance with 42 U.S.C.§ 1997e(e); and (4) Defendant Scott

Whalen should be dismissed because he was not personally involved in the alleged

rights violations. (Docs. 64-65.)




                                          1
        Case 1:13-cv-02711-SHR Document 73 Filed 11/13/20 Page 2 of 6




      In September 2020, Chief Magistrate Judge Schwab issued a Report and

Recommendation recommending that the court grant the motion in part and deny it

in part. (Doc. 70.) Specifically, the Report and Recommendation finds that (1) Mr.

Singleton was not required to exhaust his remedies since he was not incarcerated

when he filed the amended complaint; (2) Mr. Singleton’s claim can move forward

on the merits because his pretrial detainee status has already been determined; (3)

Mr. Singleton is not precluded under 42 U.S.C.§ 1997e(e) from seeking

compensatory damages because he was not incarcerated when he filed the amended

complaint; and (4) Mr. Whalen should be dismissed because he was not personally

involved in any alleged misconduct. (Id., pp. 18-45.)

      In October 2020, Defendants filed objections contesting the Report and

Recommendation first two principal conclusions. (Doc. 71.) Mr. Singleton has not

filed objections or other briefing, and the time to do so has expired. The matter is

thus ripe for disposition.

      Where a party objects to a magistrate judge's report and recommendation, the

district court must review those contested portions using a de novo standard of

review. See 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P. 72(b)(3). “Although the

standard is de novo, the extent of review is committed to the sound discretion of the

district judge, and the court may rely on the recommendations of the magistrate

judge to the extent it deems proper.” Weidman v. Colvin, 164 F. Supp. 3d 650, 653


                                         2
        Case 1:13-cv-02711-SHR Document 73 Filed 11/13/20 Page 3 of 6




(M.D. Pa. 2015) (citing Rieder v. Apfel, 115 F. Supp. 2d 496, 499 (M.D. Pa. 2000)).

The court reviews the magistrate judge’s uncontested findings and conclusions for

“clear error on the face of the record.” Belnick, Inc. v. TBB Glob. Logistics, Inc., 106

F. Supp. 3d 551, 553 n.1 (M.D. Pa. 2015) (quoting Cruz v. Chater, 990 F.Supp. 375,

376–78 (M.D. Pa. 1998)).

      Following a thorough review of the record and applicable legal standards, the

court will adopt the Report and Recommendation and summarily overrule

Defendants two objections. Defendants first object to the Report and

Recommendation’s conclusion that, under Garrett v. Wexford Health, 938 F.3d 69

(3d Cir. 2019), Mr. Singleton was not subject to the PLRA’s exhaustion requirement

since he was not incarcerated when he filed the operative amended complaint, and

because that pleading relates back to his original complaint and cures his initial

failure to exhaust. (Doc. 72, pp. 8-10.) Notably, Defendants base this objection on

their disagreement with Garrett itself, not the manner in which the Chief Magistrate

Judge applied the case. (Id.) As an inferior court, however, this court has no authority

to entertain arguments that the Third Circuit got it wrong. Garrett is binding

precedent, and as Defendants essentially concede, the Report and Recommendation

faithfully applied its holding to the facts of this case. The court will therefore

overrule this objection and adopt the Report and Recommendation’s finding that Mr.

Singleton was not required to exhaust his remedies.


                                           3
        Case 1:13-cv-02711-SHR Document 73 Filed 11/13/20 Page 4 of 6




      Defendants also object to the Report and Recommendation’s finding that Mr.

Singleton was incarcerated during the relevant period as a pretrial detainee. (Doc.

72, pp. 5-8.) They assert that the Chief Magistrate Judge should have found that Mr.

Singleton was actually detained as parole violator, which would preclude Mr.

Singleton from showing that he had a liberty interest and undermine the merits of

his due process claim. See Sandin v. Conner, 515 U.S. 472, 483–84 (1995). Here too

though, the Third Circuit has already decided the issue.

      After Mr. Singleton appealed this court’s initial dismissal of all his claims, the

Third Circuit affirmed, with one exception. Singleton v. Superintendent Camp Hill

SCI, 747 F. App’x 89, 92 (3d Cir. 2018). The Third Circuit found that this court

failed to address Mr. Singleton’s procedural due process claim that he was housed

in solitary confinement without a hearing, and it accordingly vacated the dismissal

of that claim. Id., pp. 92-93. In doing so, the Third Circuit expressly found that

“[d]uring the period relevant here, Singleton was a pretrial detainee.” Id., p. 92. It

went on to explain that pretrial detainees such as Mr. Singleton “have a liberty

interest in not being detained indefinitely in disciplinary segregation without

explanation or review of their confinement,” and it directed this court to consider

whether Mr. Singleton’s placement in solitary confinement satisfied that standard.

Id.




                                           4
        Case 1:13-cv-02711-SHR Document 73 Filed 11/13/20 Page 5 of 6




      As the Report and Recommendation correctly concludes, the Third Circuit’s

determination that Mr. Singleton was a pretrial detainee is law of the case, and its

instruction to analyze Mr. Singleton’s claim using the standard for pretrial detainees

is binding on the court. This particular bridge has also already been crossed. The

Chief Magistrate Judge made the same determination in her prior report and

recommendation that recommended denying Defendants’ motion to dismiss, which

this court adopted in full without any objection by Defendants. (Doc. 61, pp. 18-19;

Doc. 62.) In that instance, the Chief Magistrate Judge aptly explained: “If the

defendants believed that the Third Circuit committed a legal error, their recourse

was to appeal the Third Circuit’s decision to the Supreme Court, not to argue that

the court erred on remand to the district court.” (Doc. 61, p. 19.) The court continues

to agree that Defendants’ argument is foreclosed by the findings above, and it will

therefore   overrule   Defendants’     objection   and    adopt    the   Report    and

Recommendation’s conclusion that Mr. Singleton was a pretrial detainee.

      Finally, the court has independently reviewed the record and is satisfied that

those uncontested portions of the Report and Recommendation contain no clear

error. Accordingly, IT IS HEREBY ORDERED that:

      (1) The Report and Recommendation (Doc. 70) is ADOPTED in full;

      (2) Defendants’ objections (Doc. 71) are OVERRULED;

      (3) Defendants’ motion for summary judgment (Doc. 64) is GRANTED as to


                                          5
       Case 1:13-cv-02711-SHR Document 73 Filed 11/13/20 Page 6 of 6




     Defendant Scott Whalen, who is DISMISSED WITH PREJUDICE;

     (4) Defendants’ motion for summary judgment (Doc. 64) is DENIED in all

     other respects.

                                  s/Sylvia H. Rambo
                                  Sylvia H. Rambo
                                  United States District Judge

Dated: November 13, 2020




                                     6
